Title: From Benjamin Franklin to Deborah Franklin, 22 February 1766
From: 
To: 


My dear Child,
London, Feb. 22. 1766
I am excessively hurried, being every Hour that I am awake either abroad to speak with Members of Parliament or taken up with People coming to me at home, concerning our American Affairs, so that I am much behind-hand in answering my Friends Letters. But tho’ I cannot by this Opportunity write to others, I must not omit a Line to you who kindly write me so many. I am well; ’tis all I can say at present, except that I am just now made very happy by a Vote of the Commons for the Repeal of the Stamp Act. Your ever loving Husband
B Franklin

  Monday, Feb. 24.
The above was wrote supposing the Packet would be dispatch’d that day. She is still detain’d, so I give it to Mr. Penrose who was so obliging as to call and tell me of his going.

